Consolidated Financial Statements Coral Gold Resources Ltd. January 31, 2007, 2006 and 2005 (an exploration stage company) (In Canadian Dollars) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Coral Gold Resources Ltd. (an exploration stage company) We have audited the accompanying consolidated balance sheets of Coral Gold Resources Ltd. (an exploration stage company) as of January 31, 2007 and 2006, and the related consolidated statements of operations and deficit, cash flows and mineral properties for each of the years in the two year period ended January 31, 2007, and for the period from January 22, 1981 (inception) through January 31, 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. The consolidated financial statements as of January 31, 2005 and for the year then ended, and for the period from January 22, 1981 (inception) through January 31, 2005, were audited by other auditors who have ceased operations and whose report dated April 13, 2005 expressed an unqualified opinion on those statements prior to restatement. The consolidated financial statements for the period from January 22, 1981 (inception) through January31, 2005 prior to restatement included total revenues and net loss of $2,176,079 and $20,510,872, respectively. Our opinion on the consolidated statements of operations and deficit and cash flows for the period from January 22, 1981 (inception) through January 31, 2007, insofar as it relates to amounts for prior periods through January 31, 2005 before restatement is based solely on the report of other auditors. We conducted our audits in accordance with Canadian generally accepted auditing standards, and the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits and the report of other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the report of other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Coral Gold Resources Ltd. (an exploration stage company), at January 31, 2007 and 2006, and the results of its operations and its cash flows for each of the years in the two year period ended January 31, 2007 and the period from January 22, 1981 (inception) through January 31, 2007, in conformity with Canadian generally accepted accounting principles. The consolidated balance sheet of Coral Gold Resources Ltd.(an exploration stage company) as of January 31, 2005, the related consolidated statements of operations and deficit, cash flows and mineral properties for the year ended January 31, 2005, prior to the adjustments described in our audit report dated May 31, 2006 (except as to Notes 2 and 19, which are as of April 24, 2007) with respect to the restated consolidated financial statements of Coral Gold Resources Ltd.(an exploration stage company) as of January 31, 2006 and for the year then ended, were audited by other auditors who have ceased operations. Vancouver, Canada,“/s/Ernst & Young LLP” May 24, 2007.Chartered Accountants MOORESTEPHENS ELLISFOSTERLTD. CHARTERED ACCOUNTANTS 1650 West 1st Avenue Vancouver, BC Canada V6J 1G1 Telephone: (604) 734-1112 Facsimile: (604) 714-5916 Website: www.ellisfoster.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of CORAL GOLD RESOURCES LTD. (formerly Coral Gold Corp.) (An Exploration Stage Company) We have audited the consolidated balance sheets and the consolidated statements of mineral properties of Coral Gold Resources Ltd. (formerly Coral Gold Corp.) (An Exploration Stage Company) and Subsidiaries (the “Company”) as at January 31, 2005 and the consolidated statements of operations and deficit and cash flows for the year ended January 31, 2005 and for the cumulative period January 22, 1981 (inception) to January 31, 2005. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards in Canada and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements presented fairly, in all material respects, the consolidated financial position of the company as at January 31, 2005 and the results of its operations and its cash flows for the year ended January 31, 2005 and for the cumulative period January 22, 1981 (inception) to January 31, 2005 in accordance with Canadian generally accepted accounting principles. Differences between Canadian and United States generally accepted accounting principles affecting the determination of shareholders’ equity at January 31, 2005 and the determination of net loss for the year ended January 31, 2005 are summarized in note 14. Vancouver, Canada“MOORE STEPHENS ELLIS FOSTER LTD.” April 13, 2005 Chartered Accountants (except as to note 14 all of which are as of July 21, 2005) Coral Gold Resources Ltd. (an exploration stage company) CONSOLIDATED BALANCE SHEETS As at January 31 (In Canadian Dollars) 2007 2006 $ $ ASSETS Current Cash and cash equivalents 2,545,711 663,071 Advances receivable [note 11(a)] 50,442 62,358 Interest receivable and prepaid expenses 86,644 69,856 2,682,797 795,285 Investment securities [note 4] 118,751 147,408 Loan receivable [note 11(h)] — 83,000 Equipment [note 5] 2,908 3,634 Mineral properties [note 6] 11,755,737 10,095,609 Reclamation deposit [note 7] 332,229 260,976 14,892,422 11,385,912 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities [note 11 (i)] 452,439 696,810 Advances payable to related parties [note 11(b)] 17,972 61,956 470,411 758,766 Asset retirement obligation [note 12] 15,614 16,000 Future income tax liability [note 13] 3,495,231 2,926,084 Non-controlling interest 10,320 10,320 Shareholders’ equity Subscriptions received in advance [note 8] — 60,000 Share capital [note 9] 36,706,478 31,560,337 Contributed surplus [note 10] 2,096,750 1,428,173 Deficit (27,902,382 ) (25,373,768 ) 10,900,846 7,674,742 14,892,422 11,385,912 See accompanying notes On behalf of the Board: “Louis Wolfin”“David Wolfin” DirectorDirector Coral Gold Resources Ltd. (an exploration stage company) CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT (In Canadian Dollars) Years ended January 31 For the period from inception on January 22, 1981 to January 31, 2007 2007 2006 2005 $ REVENUE Sales 2,176,079 — — — Cost of sales (5,383,348 ) — — — (3,207,269 ) — — — EXPENSES Administrative services 1,058,598 — — — Amortization 3,454 726 909 1,136 Consulting fees [note 11(c)] 360,203 132,675 40,603 41,480 Directors fees [note 11(e)] 137,763 62,000 12,000 14,000 Investor relations and shareholder information 2,036,600 135,120 85,283 74,075 Legal and accounting 3,081,781 482,017 208,314 74,308 Listing and filing fees 170,062 32,787 17,532 20,428 Management fees [note 11(d)] 486,715 132,215 105,000 75,000 Office and miscellaneous 2,133,341 96,729 82,007 93,910 Salaries and benefits 1,008,707 86,948 625,351 79,929 Stock-based compensation [note 9(c)] 2,148,042 748,409 1,056,100 343,533 Transfer agent fees 65,918 13,862 9,124 12,470 Travel 991,671 60,477 59,760 35,816 13,682,855 1,983,965 2,301,983 866,085 Loss before the following (16,890,124 ) (1,983,965 ) (2,301,983 ) (866,085 ) Other items Interest income 998,712 144,422 20,454 33,786 Foreign exchange gain (loss) 355,331 (115,024 ) 193,650 110,909 Gain realized on disposition of option on property 143,552 — — — Gain on sale of investment 17,692 — — — Recovery (writedown) of advances receivable (414,443 ) (66,120 ) 12,467 — Financing costs (341,006 ) — — — Writedown of investment securities (838,485 ) (28,657 ) — — Loss on equipment disposals (32,784 ) — — — Writedown of equipment (16,335 ) — — — Writedown of mineral properties (7,110,148 ) — — — Loss for the year before future income taxes and non-controlling interest (24,128,038 ) (2,049,344 ) (2,075,412 ) (721,390 ) Future income tax expense [note 13] (3,774,333 ) (479,270 ) (187,865 ) (262,275 ) Non-controlling interest (11 ) — (11 ) — Loss for the period (27,902,382 ) (2,528,614 ) (2,263,288 ) (983,665 ) Deficit, beginning of the period (25,373,768 ) (23,110,480 ) (22,126,815 ) Deficit, end of the period (27,902,382 ) (25,373,768 ) (23,110,480 ) Basic and diluted: Loss per share (0.38 ) (0.47 ) (0.21 ) Weighted average number of common shares outstanding 6,619,070 4,789,881 4,629,892 See accompanying notes Coral Gold Resources Ltd. (an exploration stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS (In Canadian Dollars) Years ended January 31 For the period from inception on January 22, 1981 to January 31, 2007 2007 2006 2005 $ OPERATING ACTIVITIES Loss for the period (27,902,382 ) (2,528,614 ) (2,263,288 ) (983,665 ) Adjustments for items not involving cash: Amortization 3,454 726 909 1,136 Writedown of equipment 16,335 — — — Stock-based compensation 2,148,042 748,409 1,056,100 343,533 Non-controlling interest 11 — 11 — Future income tax expense 3,774,333 479,270 187,865 262,275 Writedown of investment securities 838,485 28,657 — — Writedown of mineral properties 7,110,148 — — — Writedown of advances receivable 414,443 66,120 12,467 — Loss on equipment disposals 32,784 — — — Gain on sales of investments (17,692 ) — — — Gain realized on disposition of option on property (143,552 ) — — — Foreign exchange (gain) loss (631,764 ) 89,877 (214,051 ) (157,429 ) Change in non-cash working capital: (Increase) decrease in advances receivable (464,885 ) 11,916 3,276 (21,556 ) (Increase) decrease in interest receivable and prepaid expenses (86,644 ) (82,908 ) (57,209 ) (1,671 ) Increase (decrease) in accounts payable and accrued liabilities 452,439 (244,371 ) 610,873 7,590 (Decrease) increase in advances payable to related parties 17,972 (43,984 ) (14,396 ) (6,397 ) Decrease in asset restoration obligation (386 ) (386 ) — — Cash used in operating activities (14,438,859 ) (1,475,288 ) (677,443 ) (556,184 ) INVESTING ACTIVITIES Mineral properties acquisition and exploration expenditures incurred (17,683,870 ) (1,660,128 ) (584,880 ) (897,908 ) Acquisition of Marcus Corporation (14,498 ) — (14,498 ) — Proceeds on sale of equipment 92,732 — — — Repayment of (advances of) loan receivable — 83,000 (33,000 ) (50,000 ) Purchase of equipment (145,485 ) — — — Purchase of investments (1,058,950 ) — (17,474 ) — Decrease (increase) in reclamation deposit (332,229 ) (71,253 ) 257,081 33,662 Cash used in investing activities (19,142,300 ) (1,648,381 ) (392,771 ) (914,246 ) FINANCING ACTIVITIES Increase (decrease) in subscriptions received in advance — — 60,000 — Cash from share subscriptions receivable — — 11,945 58,700 Issuance of shares for cash, net 36,097,741 5,006,309 189,194 316,720 Cash provided by financing activities 36,097,741 5,006,309 261,139 375,420 Net increase (decrease) in cash and cash equivalents 2,516,582 1,882,640 (809,075 ) (1,095,010 ) Cash and cash equivalents, beginning of period 29,129 663,071 1,472,146 2,567,156 Cash and cash equivalents, end of period 2,545,711 2,545,711 663,071 1,472,146 Supplementary disclosure of cash flow information: Cash paid during the year for: Interest 57 40 145 Income taxes — — — See accompanying notes Coral Gold Resources Ltd. (an exploration stage company) CONSOLIDATED STATEMENTS OF MINERAL PROPERTIES (In Canadian Dollars) Acquisition Cost Exploration Expenditures Proceeds of Interest Disposed of Total $ Robertson Property[note 6(a)(i) and 6(a)(iii)] Balance, January 31, 2005 801,956 9,566,092 (1,937,625 ) 8,430,423 2006 transactions, net — 1,623,354 — 1,623,354 Balance, January 31, 2006 801,956 11,189,446 (1,937,625 ) 10,053,777 2007 transactions, net 14,068 1,669,522 — 1,683,590 Balance, January 31, 2007 816,024 12,858,968 (1,937,625 ) 11,737,367 Ruf and Norma Sass Properties[note 6(a)(ii)] Balance, January 31, 2005 — 81,130 (39,301 ) 41,829 2006 transactions, net — Balance, January 31, 2006 — 81,130 (39,301 ) 41,829 2007 transactions, net — (23,462 ) — (23,462 ) Balance, January 31, 2007 — 57,668 (39,301 ) 18,367 Eagle Property[note 6(b)] Balance, January 31, 2005, 2006 and 2007 1 — — 1 Ludlow Property [note 6(c)] Balance, January 31, 2005, 2006 and 2007 1 — — 1 JDN Property[note 6(d)] Balance, January 31, 2005, 2006 and 2007 1 — — 1 Total Properties, as at January 31, 2007 816,027 12,916,636 (1,976,926 ) 11,755,737 See accompanying notes Coral Gold Resources Ltd. (an exploration stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS January 31, 2007, 2006 and 2005 (In Canadian Dollars) 1. NATURE OF BUSINESS Coral Gold Resources Ltd. (“Coral” or the “Company”) is in the exploration stage, and is in the process of exploring its mineral property interests and has not yet determined whether they contain enough gold reserves, such that their recovery would be economically viable. The Company’s mining claims are located in the states of Nevada and California in the United States. The investment in and expenditures on the mineral properties comprise substantially all of the Company’s assets. The recoverability of amounts shown for its mineral properties interest and related deferred costs are dependent upon the continued support from its directors, the discovery of economically recoverable reserves, the ability of the Company to obtain the financing necessary to complete development and achieve profitable operations in the future. The outcome of these matters cannot be predicted at this time. The value of the Company’s mineral properties could become impaired should its exploration activities cease or be unsuccessful, and may result in future write-downs of capitalized property carrying values. 2. SIGNIFICANT ACCOUNTING POLICIES These consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”), which are in conformity with United States generally accepted accounting principles (“US GAAP”), except as described in note 16 to these consolidated financial statements. All figures are in Canadian dollars unless otherwise stated. Basis of consolidation These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Coral Resources, Inc. and Coral Energy Corporation of California and its 98.49% owned subsidiary Marcus. Significant inter-company accounts and transactions have been eliminated. Coral Gold Resources Ltd. (an exploration stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS January 31, 2007, 2006 and 2005 (In Canadian Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (continued) Mineral properties The Company is in the exploration stage and defers all expenditures related to its mineral properties until such time as the properties are put into commercial production, sold or abandoned. Under this method, all amounts shown as mineral properties represent costs incurred to date less amounts amortized and/or written off and do not necessarily represent present or future values. If the properties are put into commercial production, the expenditures will be depleted based upon the proven and probable reserves available. If the properties are sold or abandoned, the expenditures will be charged to operations. The Company does not accrue the estimated future costs, such as land taxes, of maintaining in good standing its mineral properties. The carrying values of mineral interests, on a property-by-property basis, is reviewed by management at least annually to determine if they have become impaired. If impairment is deemed to exist, the mineral property will be written down to its fair value. The ultimate recoverability of the amounts capitalized for the mineral properties is dependent upon the delineation of economically recoverable ore reserves, the Company’s ability to obtain the necessary financing to complete their development and realize profitable production or proceeds from the disposition thereof. Management’s estimates of recoverability of the Company’s investment in various projects have been based on current conditions. However, it is reasonably possible that changes could occur in the near term which could adversely affect management’s estimates and may result in future writedowns of capitalized property carrying values. Investment securities The investments in Mill Bay Ventures Inc. and Levon Resources Ltd. are carried at cost less writedowns determined to be other than temporary. They will be written down to their net realizable value if and when it has been determined that and other than temporary impairment to their value has occurred. Fair value of financial instruments The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash and cash equivalents, advances receivable, interest receivable, investment securities, loan receivable, accounts payable and advances payable to related parties. Fair values were assumed to approximate carrying values for these financial instruments, except where noted, since they are short term in nature or they are receivable or payable on demand. Management is of the opinion that the Company is not exposed to significant interest, credit or currency risks arising from these financial instruments. Coral Gold Resources Ltd. (an exploration stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS January 31, 2007, 2006 and 2005 (In Canadian Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (continued) Fair value of financial instruments (continued) At January 31, 2007 and 2006, the Company had approximately $1,922,599 and $nil, respectively, in cash balances at financial institutions which were in excess of the insured limits. Therefore, the Company is exposed to significant concentrations of credit risk. At January 31, 2007 and 2006, the Company had approximately $332,229 and $260,976, that will be paid back once the Company has fulfilled its obligations to restore exploration sites to their original condition. Foreign currency translation Assets and liabilities denominated in foreign currencies are translated into Canadian dollars at exchange rates in effect at the balance sheet date for monetary items and at exchange rates prevailing at the transaction dates for non-monetary items. Revenues and expenses are translated at the average exchange rates prevailing during the period except for amortization, which is translated at historical exchange rates. Gains and losses on translation is included in operating results for the year. Equipment Equipment is recorded at historical cost less accumulated amortization. Amortization is charged to earnings in amounts sufficient to allocate the costs over the assets’ estimated useful lives on a straight-line basis using the following annual rates pro-rated from initial utilization: Computer hardware 20% Equipment 20% Coral Gold Resources Ltd. (an exploration stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS January 31, 2007, 2006 and 2005 (In Canadian Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (continued) Cash and cash equivalents Cash and cash equivalents include cash on deposit with banks, and highly liquid short-term interest bearing securities with maturities at the purchase date of three months or less. 2007 2006 $ $ Cash 2,035,232 663,071 Cash equivalents 510,479 — 2,545,711 663,071 The effective interest rate earned on cash equivalents for the year was 5.7% [2006 - 3.1%; 2005 – nil]. Loss per share Basic loss per share is computed using the weighted average number of common shares outstanding during the period. Diluted loss per share amounts are calculated giving effect to the potential dilution that would occur if securities or other contracts to issue common shares were exercised or converted to common shares. The treasury stock method is used to determine the dilutive effect of stock options and other dilutive instruments. The treasury stock method assumes that proceeds received from the exercise of stock options and warrants are used to purchase common shares at the prevailing market rate. As the Company incurred losses for the 2007, 2006 and 2005 fiscal year, stock options and share purchase warrants, as disclosed in note 9, were not included in the computation of loss per share as their inclusion would be anti-dilutive. Coral Gold Resources Ltd. (an exploration stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS January 31, 2007, 2006 and 2005 (In Canadian Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (continued) Income taxes Income taxes are accounted for using the liability method pursuant to Section 3465, Income Taxes, of The Handbook of the Canadian Institute of Chartered Accountants. Future taxes are recognized for the tax consequences of “temporary differences” by applying substantively enacted statutory tax rates applicable to future years to differences between the financial statement carrying amounts and the tax basis of existing assets and liabilities. The effect on future taxes of a change in tax rates is recognized in operating results in the period that includes the date of substantive enactment. In addition, Section 3465 requires the recognition of future tax benefits to the extent that realization of such benefits is more likely than not. Asset retirement obligation Asset retirement obligations are accounted for pursuant to Section 3110, of the
